
	
		I
		112th CONGRESS
		1st Session
		H. R. 3330
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Rush, and Mr. Rangel)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  Department of Veterans Affairs demonstration projects on adjustable rate
		  mortgages and hybrid adjustable rate mortgages.
	
	
		1.Extension of Department of
			 Veterans Affairs demonstration projects on adjustable rate mortgages and hybrid
			 adjustable rate mortgages
			(a)Adjustable rate
			 mortgagesSection 3707(a) of
			 title 38, United States Code, is amended by striking 2012 and
			 inserting 2017.
			(b)Hybrid
			 adjustable rate mortgagesSection 3707A(a) of such title is
			 amended by striking 2012 and inserting 2017.
			
